Citation Nr: 0842695	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefits sought on appeal.  

FINDINGS OF FACT

1.  A September 2001 rating decision denied service 
connection for skin disorder, specifically actinic keratosis 
and eczema, and the veteran did not complete an appeal of 
that decision for this disorder.   

2.  In December 2005, the veteran filed a claim to reopen a 
claim for entitlement to service connection for skin 
disorder.  

3.  The additional evidence received since the September2001 
rating decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim. 

4.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

5.  A skin disorder was not manifested during the veteran's 
active service or for many years thereafter, nor is a skin 
disorder otherwise related to the veteran's active service, 
including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied 
entitlement to service connection for a skin disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.203 
(2008)

2.  New and material evidence has been received since the 
RO's September 2001 rating decision, and the claim of service 
connection for skin disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  A skin disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5103, 5103A, and 5107(West 2002); 
see also 38 C.F.R. § 3.159 (2008), the VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2005.  The letter predated the March 2006 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The December 2005 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to 
new and material evidence.  The Court stated that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously 
and finally disallowed claim of the unique character of 
evidence that must be presented.  This notice obligation 
does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim and substantiate the claim of service connection, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the veteran a letter in December 2005 which 
advised him of the evidence necessary to support his service 
connection claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the claim of service connection for a skin disorder.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for a skin disorder was received in December 2005, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1999, the veteran filed an informal claim of 
service connection for skin disorder.  The evidence of record 
at that time consisted of service medical records, and VA 
treatment records.  In a November 1999 rating decision, 
service connection for actinic keratosis was denied on the 
basis that such disorder was not shown in service, and there 
was no evidence to support a finding that it was due to 
exposure to herbicides in service.  

In November 1999, an informal claim of service connection for 
skin disorder (eczema) was received.  The veteran stated that 
such condition was treated and diagnosed in 1968, and that he 
treated with topicals.  In an April 2000 rating decision, 
service connection for eczema was denied on the basis that 
new and material evidence had not been received to reopen the 
claim.  The RO stated that the service medical records and 
treatment records did not show treatment for eczema.  Such 
rating decision was issued to the veteran in May 2000.  

In light of enactment of the VCAA, the RO readjudicated the 
veteran's skin disorder claims in a September 2001 rating 
decision.  The RO denied entitlement to service connection 
for skin disorder claimed as eczema on the basis that there 
was no documented diagnosis.  The RO denied entitlement to 
service connection for a skin disorder claimed as actinic 
keratosis on the basis that there was no evidence to support 
a finding that such disorder was related to exposure to 
herbicides.  In October 2001, the veteran filed a notice of 
disagreement with regard to 'skin disorder (eczema - 
keratoses, etc.).'  A Statement of the Case was issued in 
June 2002.  The veteran submitted a VA Form 9 in August 2002; 
however, he did not perfect an appeal with regard to his 
claimed skin disorder.  As the veteran did not file a 
Substantive Appeal with regard to the claimed skin disorder, 
the RO's September 2001 decision is final.  38 U.S.C.A. 
§ 7105(c).

Evidence received since the RO's decision is both new and 
material.  The veteran has submitted private medical evidence 
reflecting a diagnosis of actinic keratoses, and has also 
testified as to his symptomatology experienced beginning 
approximately two years after separation from service.  Such 
evidence is new and may relate to an unestablished fact 
necessary to substantiate the merits of the claim.  The claim 
of service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claim of service 
connection for a skin disorder.  It is acknowledged that the 
RO has not yet reviewed the veteran's appeal on a de novo 
basis with regard to the claim of service connection for a 
skin disorder.  It is also acknowledged that in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court held that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  

Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision 
on appeal to it and if the Board does so it should do so only 
with the full and informed participation of the appellant.  
Id.  In this regard, it is noted that while the RO denied on 
the basis of no new and material evidence, the Statement of 
the Case and Supplemental Statement of the Case essentially 
contain a merits analysis.  Thus, the RO considered the new 
private medical evidence discussed hereinabove in 
adjudicating the veteran's claim.  The veteran has been given 
an opportunity to submit medical evidence, personal 
statements, lay statements, and testimony pertaining to the 
merits of the claim.  As detailed, the veteran testified at a 
Board hearing in October 2008.  The December 2005 VCAA letter 
included information concerning direct service connection as 
to the claimed issue.  

Accordingly, any remand by the Board for initial RO 
adjudication would constitute needless delay since due 
process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the veteran's claims on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Post-service medical records reflect a diagnosis of actinic 
keratoses.  While it is presumed that the veteran was exposed 
to herbicides during his period of active service, actinic 
keratoses is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are completely devoid of 
any complaints or diagnoses related to a skin disorder.  An 
examination performed for separation purposes in June 1968 
reflects that his 'skin, lymphatics' was clinically evaluated 
as normal.  On a Report of Medical History completed by the 
veteran in June 1968, he checked the 'No' box for 'skin 
diseases.'  Moreover, shortly after separation from service, 
he underwent an October 1968 VA examination which reflects 
that his skin was normal.

At the October 2008 Board hearing, the veteran testified that 
approximately two years after separation from service, he 
began to notice problems with his skin.  However, there is no 
clinical diagnosis on file until 1998.  A November 1998 VA 
dermatology report reflects objective findings of actinic 
changes and flat actinic keratosis all over the exposed areas 
of both of his arms.  There were otherwise no suspicious 
lesions.  He was given Lac-Hydrin 12 cream to be used twice a 
day.  Thus, such diagnosis was rendered over thirty years 
after separation from service.  Private treatment records 
dated in November 2005 reflect continued treatment for 
actinic keratoses and senile purpura.  

Based on service medical records being devoid of a diagnosis 
of a skin disorder, to include actinic keratoses, and an 
initial diagnosis over three decades after separation from 
service, there is no evidence to support a finding that a 
skin disorder manifested in service, or that a skin disorder, 
to include actinic keratoses, was incurred as a result of 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Moreover, it is relevant that the veteran filed unrelated 
claims of service connection upon separation from service and 
in the 1970's and 1980's, and underwent examinations 
pertaining to such claimed disabilities; however, did not 
voice any complaints pertaining to his skin.  

With regard to his claim that his skin disorder is related to 
exposure to herbicides, the Board notes that the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395-32,407 (Jun. 12, 2007).  In making this determination, 
the Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence 
of record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of actinic keratoses.

The Board has considered the veteran's lay contentions that 
his actinic keratoses was as a result of exposure to Agent 
Orange in service, and to conditions in Vietnam.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no medical evidence of record to 
support an etiological relationship to his period of service 
or to any in-service exposure to Agent Orange.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his skin, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a skin disorder in 
service.  Significantly, there is also no medical evidence 
that a skin disorder or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disorder until more than three decades 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

In summary, as a skin disorder, to include actinic keratoses, 
was not shown in service, and because there is no evidence of 
record suggesting that the veteran's actinic keratoses was 
related to his active service, including exposure to Agent 
Orange, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for actinic keratoses (skin disorder).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder, to 
include actinic keratoses, is reopened.  

Service connection for a skin disorder, to include actinic 
keratoses, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


